


110 HR 5500 IH: Foreclosure Credit Forgiveness Act of

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5500
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to provide
		  forbearance from foreclosures of subprime mortgages in the determination of a
		  consumer credit score, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Credit Forgiveness Act of
			 2008.
		2.Forbearance in
			 creation of credit score
			(a)In
			 generalSection 609 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681g) is amended by adding at the end the
			 following new subsection:
				
					(h)Foreclosure on
				subprime not taken into account for credit scores
						(1)In
				generalA foreclosure on a
				subprime mortgage of a consumer may not be taken into account by any person in
				preparing or calculating the credit score (as defined in subsection (f)(2))
				for, or with respect to, the consumer.
						(2)Subprime
				definedThe term
				subprime mortgage means any consumer credit transaction secured
				by the principal dwelling of the consumer that bears or otherwise meets the
				terms and characteristics for such a transaction that the Board has defined as
				a subprime
				mortgage.
						.
			(b)RegulationsThe Board shall prescribe regulations
			 defining a subprime mortgage for purposes of the amendment made by subsection
			 (a) before the end of the 90-day period beginning on the date of the enactment
			 of this Act.
			(c)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 30-day period beginning on the date of the enactment of this Act
			 and shall apply without regard to the date of the foreclosure.
			
